Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 10/05/2021 in which claims 16-27 of the instant application are pending and ready for examination as of the preliminary amendment filed on 10/05/2021.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 10/05/2021 and 03/18/2022.

Drawings

The Examiner contends that the drawings submitted on 10/05/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-27 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10,869,013. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,869,013, either singularly or in combination, contain each and every element and/or render each and every element of claims 16-27 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 16-18, 20-24, 26, and 27 are rejected on the ground of nonstatutory double patenting over claims 1-3, 5-9, 11, and 12 of U.S. Patent No. 11,463,670. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-9, 11, and 12 of U.S. Patent No. 11,463,670, either singularly or in combination, contain each and every element and/or render each and every element of claims 16-18, 20-24, 26, and 27 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 19 and 25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4 and 10 of U.S. Patent Number 11,463,670, respectively. This is a statutory double patenting rejection.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Adamov et al. (US 2017/0330382) discloses cloud-based virtual reality content processing methods and systems. In some embodiments, raw virtual reality video data recorded by a virtual reality camera system may be received at a cloud based server through a network interface. The raw virtual reality video data may be processed to generate one or more virtual reality renders. A first virtual reality content may be processed in a first virtual reality format from the one or more virtual reality renders. A second virtual reality content may be processed in a second virtual reality format from the one or more virtual reality renders. The first virtual reality content and the second virtual reality content may be provided for download through a network interface (abstract).

Hastings et al. (US 2017/0285758) discloses techniques for sharing across environments. Generally, different types of input may be employed to share content, such as using a pen, a stylus, a finger, touchless gesture input, and so forth. According to various embodiments, content may be shared between devices in local proximity, and/or between devices that are remote from one another. In at least some embodiments, content is shared based on an identity of a sharing user and/or sharing device (abstract).

Hoberman et al. (US 2014/0267637) discloses a virtual reality hardware and software platform comprised of a stereoscope which attaches to a mobile touchscreen computer/tablet. The stereoscope, in which the user looks through, covers just the top portion of the tablet screen. This top portion displays the stereoscopic view of a virtual environment. The bottom portion displays the two-dimensional view. The user touches the view with his/her thumbs and/or fingers in order to interact with and travel through the virtual environment seen in the view (abstract).

Dost et al. (US 2017/0295057) discloses a system that includes at least one hardware processor and a memory storing a plurality of service configurations and a plurality of configuration programs, including a first configuration program, and a first service configuration identifying at least one conditional element and the first configuration program. The system also includes a customization engine configured to receive a REST call from a requesting device, the REST call identifying an IIoT machine, the IIoT machine executing a service exposing a REST-ful API. The customization engine also parses the REST call into a plurality of parameters, compares the parameters to the conditional element(s) and determines that the parameters satisfies the conditional element(s), identifies the first configuration program from the first service configuration, and executes the first configuration program resulting in a second plurality of parameters, constructs an outbound REST call to include the second parameters, and transmits the outbound REST call to the IIoT machine (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 16 and 22, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482